Title: Franco Petrus Van Berckel to Tobias Lear, 6 July 1790
From: Van Berckel, Franco Petrus
To: Lear, Tobias



Sir,
Hanover Sq. [New York] July 6th 1790

Coming to Town last Evening in my Phaeton I overtook one of the Presidents Carriages, which as I was about to pass (not Conceiving any impropriety in doing so) the Presidents Postilion

drove his horses intentionaly across the road, so as to prevent my passing, altho’ he might have facilitated it, without any inconvenience to himself; & where by taking a different road from the other Carriages, I happen’d afterwards to have the lead, this same Carriage Came up with me, & drove so furiously against my horses, as to bring me in an iminent danger, altho’ the road was fully wide enough (it being in the Fields) to admit of its passing without pushing me out of the road, which the Postillion actually did notwithstanding what I understood, he was ordered to the Contrary by some person in the Carriage. This behavior of the Presidents servant discovering a premeditated design to bring me into danger. I have thought it my duty to make the President acquainted with ⟨this⟩ Circumstance, as I request you will do, lest His servants presuming on the respect paid to the Livery they wear should suppose themselves warranted in their rude Conduct which might lead to disagreable and dangerous Consequences. I have the honor to be very respectfully, Sir, Your most humble & very Obedt Servant

F.P. Van Berckel

